HOLLAND, District Judge.
This was a suit instituted by the plaintiff against the defendants, owners and managers of the Bellevue-Stratford Hotel in Philadelphia, to recover damages for having been refused lodging and accommodation at the hotel. On August 2, 1909, the plaintiff secured a room at the Bellevue-Stratford through his agent, Mr. Robinson, which he occupied until the morning of August 3d. While Mr. Nelson and his agent, Mr. Robinson, were at breakfast, his satchels were removed from his room to ‘the baggage room, *781and, when he applied for a room for the following night, the clerk refused to assign him one. He left the hotel and secured a room at the "St. James, Thirteenth and Walnut streets, about one square away. Next day he brought suit for damages against the Bellevue-Stratford, and the case was tried in this court on the 6th of April, 1910, and a verdict rendered in favor of the defendant. Motion and reasons for a new trial were filed in due time by the plaintiff, the reasons being five in number, which, however, raise only two questions. The first question to be considered is raised by the third ground for a new trial, which is as follows:
“The learned judge erred in not confining the cross-examination of plaintiff to such matters as had been stated in the examination in chief, and to such questions as might tend to show bias and interest, and in permitting defendant to lead out new matter constituting his own case under the guise of cross-examination.”
The plaintiff had been examined by his counsel in his own behalf, and had testified as follows:
“Q. What is your business? A. Athletics is my business, and X have a lot ■of real estate in six different states to the extent of about $250,000, and I have to look after that.
“Q. Do you do newspaper work? A. Considerable; yes, sir. I have been corresponding for a dozen different papers for the last five years, doing special work.”
Upon an objection by the defendant’s counsel to the amount of real estate he owned, Mr. Wilson, counsel for plaintiff, insisted that he wanted to show Mr. Nelson’s business. The witness further testified, in answer to questions submitted to him by his counsel, as follows:
“Q. Have you ever been convicted or accused of any crime or misdemeanors of any kind? A. No, sir.
“Q. Or disgraceful conduct? A. No, sir.
“Q. You have never been accused of any of those things? A. No, sir; never.
“Q. What are your personal habits with respect to drink, especially what was your condition at this time?
“By Mr. Beitler, Counsel for Defendants: That is a matter of defense, if this man was in bad condition. We do not Intend to allege he was in bad condition. We do not intend to allege he was not sober.
“By Mr. Wilson, Counsel for 'Plaintiff: X thought the burden was upon me to show that he was a proper person.
“By Mr. Beitler: I do not intend to allege that he was not sober.
“Mr. Nelson, the Witness: I always travel in the best of company, and mix with the best people in the world.”
This was part of the testimony of the plaintiff, offered! in chief, for the purpose of sustaining his claim for damages against the defendant ; they having refused to admit him to the hotel.
Upon cross-examination the defendant’s counsel endeavored to show that Mr: Nelson was not in the business of athletics and looking •after his real estate. He was questioned as to whether or not his business was not that of a prize fighter, instead of one engaged merely in athletics. He was further cross-examined on the question as to whether he had ever been convicted or accused of any crime or misdemeanor of any kind, and in the examination on this point he -volunteered the assertion that he had never “knowingly violated any *782law of any state of the Union, or had ever been arrested.” He further stated, “I never violated the law in my life in any state.” He was then further questioned as to-whether or not it was unlawful to fight prize fights in certain states of the Union, and the law of the state was read to him, after which he was asked whether or not he knew of the existence of that law at the time he fought his prize fight, for the purpose of contradicting him and1 showing that he had knowingly violated the law of different states. The examination was very extensive because of the varied career of the plaintiff and because of the great number of fights in which he took part.
It seems to me that this was proper cross-examination in view of the position assumed by the plaintiff’s counsel that it was his right to establish the plaintiff’s fitness to be a guest at the hotel, and offered evidence as to his business and standing, and that he had been a law-abiding person. He was properly cross-examined upon his answers in chief in regard to these matters.
The only other questions raised by the assignments of error are to the charge of the court as to the right of all persons to be admitted to a hotel. We still think the view of the court taken at the trial and expressed in the charge to the jury is a correct exposition of the law.
The motion and reasons for a new trial are overruled.